UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2375


TYRONE HURT,

                Plaintiff – Appellant,

          v.

U. S. CONSTITUTION; INTERNATIONAL CRIMINAL COURT, (1946)
(Hague, Germany); INTERNATIONAL PEACE COURT, (1946) (Hague,
Germany); UNITED STATES SECRET SERVICE AGENCY, (1949),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00488-BO)


Submitted:   March 4, 2016                 Decided:   March 18, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Hurt appeals the district court’s order dismissing

this civil action for failure to comply with a court order.                           We

have    reviewed    the   record     and       conclude      that     there    was     no

reversible    error.      Accordingly,         we    deny    leave    to   proceed     in

forma pauperis and dismiss the appeal for the reasons stated by

the    district     court.          Hurt       v.     U.S.     Constitution,          No.

5:15-cv-00488-BO       (E.D.N.C.    Oct.       29,    2015).         The   motion    for

appointment    of   counsel    is    denied.           We    dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                           2